DETAILED ACTION
This Action is a response to the filing received 18 March 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ronen et al., U.S. 2014/0302837 A1 (hereinafter “Ronen”) in view of Adogla et al., U.S. 8,615,589 B1 (hereinafter “Adogla”).

Regarding claim 9, Ronen teaches: A system, comprising: a processor (Ronen, e.g., ¶49, “machine 900 in the exemplary form of a server …” and ¶50, “exemplary computer system 900 includes a processor 902 …”); and a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations (Ronen, e.g., ¶52, “disk drive unit 916 includes a machine-readable medium 922 on which is stored one or more sets of instructions 924 (e.g., software) embodying any one or more of the methodologies or functions described herein. The software may also reside, completely or at least partially, within the main memory 904 and/or within the processor 902 during execution thereof … main memory 904 and the processor 902 also constituting machine-readable media”), the operations comprising:
	measuring performance of a candidate software build in a test environment, wherein the measuring comprises measuring a group of performance factors and results in a candidate group of measurement outputs (Ronen, e.g., ¶20, “after the test user group 400 executes the application on their mobile devices 450, the mobile devices 450 send to the performance prediction server 200 the test performance information collected by the test library …” See also, e.g., ¶¶15-16, “invention samples performance of the second group of mobile phone application users and then uses historical data from a first group using other applications or other versions of the same application to make performance predictions for the application for the second group … first group of users is typically provided with a production version of a mobile application, whereas, the second group  of users may be provided with a version of a mobile application that is under test …” See also at least ¶18, describing example performance factors and results collected from the applications being executed in both the test and production environments);
	comparing the candidate group of measurement outputs with production environment performance measurement data corresponding to … previous software builds, in order to identify … similar production environment performance measurement data (Ronen, e.g., ¶21, “performance prediction server 200 matches the unprocessed test performance data of an application in the test performance 302 database to production performance data in the production performance 303 database based on mobile device 450 configuration, application performance, or application characteristics.” See also, e.g., ¶¶22-24 and 27-35 for at least some example performance measurement data comparisons. Examiner’s note: by narrowing the comparison to devices, applications and/or other environmental factors sharing common characteristics, Ronen can be said to be making a comparison to “clusters” (i.e. groups) of production environment performance measurement data having those common characteristics. However, Adogla is cited below to more particularly show that such a similarity comparison is made via a clustering algorithm), … ; and
	using selected performance measurement data corresponding to at least one selected software build included in the selected cluster to predict performance of the candidate software build in the production environment, resulting in a predicted performance of the candidate software build in the production environment (Ronen, e.g., ¶41, “a performance parameter is predicted for a particular environment or device configuration that was not specifically tested …” See also, e.g., ¶42, “Performance predictions can be made by obtaining a certain type of observed performance data for test application and matching it to the same type of performance data for a production application, then inferring performance of the test application based at least in part on another type of data collected for the matching production application …” See also, e.g., ¶43, “the prediction can be made using multiple types of data to match between test data and production data …”, ¶46, “the predicted data is based on data from an older version of the application as opposed to all applications that have data in the production performance 310 database”, and ¶47, “predictions are given different statistical confidence levels depending on the amount of data collected.”).
	Ronen does not more particularly teach that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds. However, Adogla does teach: [comparing the candidate group of measurement outputs with production environment performance measurement data corresponding to] clusters of previous software builds, in order to identify a selected cluster comprising similar production environment performance measurement data (Adogla, e.g., 4:4-38, “resource optimization manager component 106 then defines application clusters by grouping applications in accordance with commonality or characteristics of the observed resource metrics … can utilize one or more thresholds for determining the allowable variance between resource metrics in the grouped/clustered applications … identification of the monitored resource metrics and applications that may be grouped into clusters may be dynamically inferred, on observations (or observable resource metrics/applications) … resource optimization manager component 106 can continuously refine the set of applications that are clustered … based on a continuous, or semi-continuous, repetition of the interaction …” See also, e.g., 4:60-5:10, “resource optimization manager component 106 obtains resource metrics for the target application and attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application …” and 5:41-60, “resource optimization manager component 106 identifies a target application by receipt of an inquiry transmitted by a requesting client computing device … the identified target application … can correspond to a proposed or projected application …”),
	wherein the similar production environment performance measurement data has a higher similarity to the candidate group of measurement outputs than at least one non-selected cluster of the clusters (Adogla, e.g., 4:60-5:10, “In the event that a target application may be sufficiently associated with more than one application cluster, the resource optimization manager component 106 can look to additional or alternative resource metrics, user input, or other selection criteria to identify a single cluster of applications most similar to the target application.” See also, e.g., 8:46-9:9, “resource optimization manager component 106 obtains the target application resource metrics … attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application … In one embodiment, each resource metric is given equal weight and the cluster having the most matches is considered the closest for purposes on associating a cluster of applications to a target application …” Examiner’s note: the most matches of resource metrics of Adogla is interpreted as the “defined measurement similarity criterion” as claimed) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).

Regarding claim 13, the rejection of claim 9 is incorporated, and Adogla further teaches: wherein the operations further comprise normalizing the candidate group of measurement outputs, and wherein comparing the candidate group of measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds uses a normalized candidate group of measurement outputs (Adogla, e.g., 7:14-18, “resource optimization manager component 106 can then utilize additional data processing techniques, such as … normalization, etc. to update and refine the collected resource metrics and definition of applications.” See also, e.g., 8:45-59, “resource optimization manager component 106 obtains the target application resource metrics … attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application. The resource metrics obtained for the target application can be the same set of resource metrics …” Examiner’s note: if the clusters are built based on normalized resource metrics, and the target application resource metrics are the same, then they are also normalized resource metrics) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).

Regarding claim 15, the rejection of claim 9 is incorporated, and Ronen further teaches: wherein the operations further comprise outputting a determination of whether to deploy the candidate software build in the production environment based on the predicted performance of the candidate software build in the production environment (Ronen, e.g., ¶48, “developer 100 determines if the predicted performance provided by the performance prediction server 200 in step 5004 is acceptable. If not then in step 6002 the developer 100 modifies the application in an attempt to improve the performance of the application … otherwise in step 6003 the developer 100 uploads the application with the performance library to the production mobile application store server 310 …”).

Claims 1-2, 5-7, 10-12, 16-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ronen in view of Adogla, and in further view of Ye et al., U.S. 2021/0182031 A1 (hereinafter “Ye”).

Regarding claim 1, Ronen teaches: A method, comprising: measuring, by the device, a performance of the candidate software build in a test environment, wherein the measuring comprises measuring a group of performance factors and results in a candidate group of measurement outputs (Ronen, e.g., ¶20, “after the test user group 400 executes the application on their mobile devices 450, the mobile devices 450 send to the performance prediction server 200 the test performance information collected by the test library …” See also, e.g., ¶¶15-16, “invention samples performance of the second group of mobile phone application users and then uses historical data from a first group using other applications or other versions of the same application to make performance predictions for the application for the second group … first group of users is typically provided with a production version of a mobile application, whereas, the second group  of users may be provided with a version of a mobile application that is under test …” See also at least ¶18, describing example performance factors and results collected from the applications being executed in both the test and production environments); 
comparing, by the device, the candidate group of measurement outputs with production environment performance measurement data corresponding to … previous software builds, in order to determine … similar production environment performance measurement data (Ronen, e.g., ¶21, “performance prediction server 200 matches the unprocessed test performance data of an application in the test performance 302 database to production performance data in the production performance 303 database based on mobile device 450 configuration, application performance, or application characteristics.” See also, e.g., ¶¶22-24 and 27-35 for at least some example performance measurement data comparisons. Examiner’s note: by narrowing the comparison to devices, applications and/or other environmental factors sharing common characteristics, Ronen can be said to be making a comparison to “clusters” (i.e. groups) of production environment performance measurement data having those common characteristics. However, Adogla is cited below to more particularly show that such a similarity comparison is made via a clustering algorithm), … ; and 
using, by the device, selected performance measurement data corresponding to the selected software build to determine a predicted performance of the candidate software build in a production environment (Ronen, e.g., ¶41, “a performance parameter is predicted for a particular environment or device configuration that was not specifically tested …” See also, e.g., ¶42, “Performance predictions can be made by obtaining a certain type of observed performance data for test application and matching it to the same type of performance data for a production application, then inferring performance of the test application based at least in part on another type of data collected for the matching production application …” See also, e.g., ¶43, “the prediction can be made using multiple types of data to match between test data and production data …”, ¶46, “the predicted data is based on data from an older version of the application as opposed to all applications that have data in the production performance 310 database”, and ¶47, “predictions are given different statistical confidence levels depending on the amount of data collected.”).
Ronen does not more particularly teach that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds. However, Adogla does teach: [comparing the candidate measurement outputs with production environment measurement data corresponding to] clusters of previous software builds, in order to determine a selected cluster comprising similar production environment performance measurement data (Adogla, e.g., 4:4-38, “resource optimization manager component 106 then defines application clusters by grouping applications in accordance with commonality or characteristics of the observed resource metrics … can utilize one or more thresholds for determining the allowable variance between resource metrics in the grouped/clustered applications … identification of the monitored resource metrics and applications that may be grouped into clusters may be dynamically inferred, on observations (or observable resource metrics/applications) … resource optimization manager component 106 can continuously refine the set of applications that are clustered … based on a continuous, or semi-continuous, repetition of the interaction …” See also, e.g., 4:60-5:10, “resource optimization manager component 106 obtains resource metrics for the target application and attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application …” and 5:41-60, “resource optimization manager component 106 identifies a target application by receipt of an inquiry transmitted by a requesting client computing device … the identified target application … can correspond to a proposed or projected application …”)
wherein the similar production environment performance measurement data has a higher similarity, according to a defined measurement similarity criterion, to the candidate group of measurement outputs than production environment performance measurement data associated with at least one non-selected cluster of the clusters (Adogla, e.g., 4:60-5:10, “In the event that a target application may be sufficiently associated with more than one application cluster, the resource optimization manager component 106 can look to additional or alternative resource metrics, user input, or other selection criteria to identify a single cluster of applications most similar to the target application.” See also, e.g., 8:46-9:9, “resource optimization manager component 106 obtains the target application resource metrics … attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application … In one embodiment, each resource metric is given equal weight and the cluster having the most matches is considered the closest for purposes on associating a cluster of applications to a target application …” Examiner’s note: the most matches of resource metrics of Adogla is interpreted as the “defined measurement similarity criterion” as claimed) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).
Ronen in view of Adogla does not more particularly teach constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster. However, Ye does teach: constructing, by a device comprising a processor, a candidate source code graph based on a candidate software build (Ye, e.g., ¶31, “example graph generator 335 generates program-derived semantic graphs (PSGs) … a PSG is a graphical structure that captures semantics from code at many levels of granularity … includes both semantic and syntactic information … generates PSGs to allow comparison of the reference copy of code with a semantically similar code snippet … any other type of graphical data structure can also be generated … In some examples, the graph generator 335 determines the type of graphical structure to generate based on the code characteristics …”); …
subsequently comparing, by the device, the candidate source code graph with previous source code graphs of previous software builds included in the selected cluster, in order to determine a selected software build that is associated with a selected source code graph, wherein the selected source code graph has a higher similarity, according to a defined graph similarity criterion, to the candidate source code graph than at least one non-selected source code graph of the previous source code graphs included in the selected cluster (Ye, e.g., ¶52, “if the reference copy comes from clustering (reference copy 636 of FIG. 6A), code snippets are selected from the code cluster 632 of FIG. 6A to obtain an example pair of reference copy and semantically similar code 676 of Phase 2-2 of FIG. 6B. An output code snippet should be highly similar to the corresponding reference copy (e.g., meet a predefined similarity threshold) …” See also, e.g., ¶51, “example identifier 310 (FIG. 3) performs transformation of source code to an example representation … mapper 315 [] maps the code using deep neural network(s) (e.g., graph-based neural networks) … allows for the resulting code representation in example vector form 630. The example clusterer 320 [] then performs code clustering, such that each cluster contains semantically similar codes … example identifier 310 identifies the reference copy of code for each of the clusters 632 …” Examiner’s note: one reference code is selected from the similar codes based on meeting a similarity threshold, meaning that multiple other codes from the cluster are not selected) for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, e.g., ¶¶14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster because the disclosure of Ye shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying a reference code from a cluster of similar codes based on similarity of source codes using code graphs to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Adogla further teaches: normalizing, by the device, the candidate group of measurement outputs resulting in a normalized candidate group of measurement outputs, and wherein comparing the candidate group of measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds uses the normalized candidate group of measurement outputs (Adogla, e.g., 7:14-18, “resource optimization manager component 106 can then utilize additional data processing techniques, such as … normalization, etc. to update and refine the collected resource metrics and definition of applications.” See also, e.g., 8:45-59, “resource optimization manager component 106 obtains the target application resource metrics … attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application. The resource metrics obtained for the target application can be the same set of resource metrics …” Examiner’s note: if the clusters are built based on normalized resource metrics, and the target application resource metrics are the same, then they are also normalized resource metrics) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).

Regarding claim 5, the rejection of claim 1 is incorporated, and Ye further teaches: wherein subsequently comparing the candidate source code graph with the previous source code graphs of the previous software builds included in the selected cluster uses a graph convolutional neural network model (Ye, e.g., ¶27, “example mapper 315 performs mapping of source code during identification of a reference code copy … mapper 315 can map a source code using a graph-based neural network … to obtain the code snippet in the form of a vector. For example, graph neural networks (GNNs) can generalize deep neural network models to graph structured data, allowing for evaluation of graph-structured data either from a node level or a graph level.” See also, e.g., ¶28, “clustering algorithms can be used to produce clusters of codes by relying on a code similarity system that translates the code snippets to their vector forms … clusterer 320 can use unsupervised machine-based learning to find reference copies of code … unsupervised learning allows for a target reference copy of the code to not be known, yet permits the use of patterns and/or trends in data to provide the identification (e.g., using the identifier 310) of the reference code copy.” Examiner’s note: the clusterer groups codes of sufficient similarity, while also resulting in identification of the reference copy of code, which is the one deemed most semantically similar to the code for which a performance prediction (i.e., a bug report) is made. The clustering algorithm relies on a code similarity system that translates the code snippets into their vector forms, which Ye identifies as a graph neural network model (which is inclusive of graph convolutional neural network models). That is, the comparison “uses” a graph convolutional neural network model) for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, e.g., ¶¶14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster because the disclosure of Ye shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying a reference code from a cluster of similar codes based on similarity of source codes using code graphs to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, and Ronen further teaches: outputting, by the device, a determination of whether to deploy the candidate software build in the production environment based on the predicted performance of the candidate software build in the production environment (Ronen, e.g., ¶48, “developer 100 determines if the predicted performance provided by the performance prediction server 200 in step 5004 is acceptable. If not then in step 6002 the developer 100 modifies the application in an attempt to improve the performance of the application … otherwise in step 6003 the developer 100 uploads the application with the performance library to the production mobile application store server 310 …”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Adogla further teaches: wherein the similar production environment performance measurement data of the selected cluster is determined to have a highest similarity to the candidate group of measurement outputs according to the defined measurement similarity criterion (Adogla, e.g., 4:60-5:10, “In the event that a target application may be sufficiently associated with more than one application cluster, the resource optimization manager component 106 can look to additional or alternative resource metrics, user input, or other selection criteria to identify a single cluster of applications most similar to the target application.”).

Regarding claim 10, the rejection of claim 9 is incorporated, but Ronen in view of Adogla does not more particularly teach constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster. However, Ye does teach: wherein the operations further comprise constructing a candidate source code graph based on the candidate software build (Ye, e.g., ¶31, “example graph generator 335 generates program-derived semantic graphs (PSGs) … a PSG is a graphical structure that captures semantics from code at many levels of granularity … includes both semantic and syntactic information … generates PSGs to allow comparison of the reference copy of code with a semantically similar code snippet … any other type of graphical data structure can also be generated … In some examples, the graph generator 335 determines the type of graphical structure to generate based on the code characteristics …”), and 
comparing the candidate source code graph with previous source code graphs of previous software builds included in the selected cluster in order to select the at least one selected software build (Ye, e.g., ¶52, “if the reference copy comes from clustering (reference copy 636 of FIG. 6A), code snippets are selected from the code cluster 632 of FIG. 6A to obtain an example pair of reference copy and semantically similar code 676 of Phase 2-2 of FIG. 6B. An output code snippet should be highly similar to the corresponding reference copy (e.g., meet a predefined similarity threshold) …” See also, e.g., ¶51, “example identifier 310 (FIG. 3) performs transformation of source code to an example representation … mapper 315 [] maps the code using deep neural network(s) (e.g., graph-based neural networks) … allows for the resulting code representation in example vector form 630. The example clusterer 320 [] then performs code clustering, such that each cluster contains semantically similar codes … example identifier 310 identifies the reference copy of code for each of the clusters 632 …” Examiner’s note: one reference code is selected from the similar codes based on meeting a similarity threshold, meaning that multiple other codes from the cluster are not selected) for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, e.g., ¶¶14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster because the disclosure of Ye shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying a reference code from a cluster of similar codes based on similarity of source codes using code graphs to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, Id.).

Regarding claim 11, the rejection of claim 10 is incorporated, and Ye further teaches: wherein the at least one selected software build is associated with a selected source code graph, and wherein the selected source code graph has a higher similarity to the candidate source code graph than at least one non-selected source code graph of the previous source code graphs included in the selected cluster (Ye, e.g., ¶52, “if the reference copy comes from clustering (reference copy 636 of FIG. 6A), code snippets are selected from the code cluster 632 of FIG. 6A to obtain an example pair of reference copy and semantically similar code 676 of Phase 2-2 of FIG. 6B. An output code snippet should be highly similar to the corresponding reference copy (e.g., meet a predefined similarity threshold) …” See also, e.g., ¶51, “example identifier 310 (FIG. 3) performs transformation of source code to an example representation … mapper 315 [] maps the code using deep neural network(s) (e.g., graph-based neural networks) … allows for the resulting code representation in example vector form 630. The example clusterer 320 [] then performs code clustering, such that each cluster contains semantically similar codes … example identifier 310 identifies the reference copy of code for each of the clusters 632 …” Examiner’s note: one reference code is selected from the similar codes based on meeting a similarity threshold, meaning that multiple other codes from the cluster are not selected) for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, e.g., ¶¶14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster because the disclosure of Ye shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying a reference code from a cluster of similar codes based on similarity of source codes using code graphs to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, Id.).

Claim 12 is rejected for the additional reasons given in the rejection of claim 5 above.

Regarding claim 16, Ronen teaches: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Ronen, e.g., ¶52, “disk drive unit 916 includes a machine-readable medium 922 on which is stored one or more sets of instructions 924 (e.g., software) embodying any one or more of the methodologies or functions described herein. The software may also reside, completely or at least partially, within the main memory 904 and/or within the processor 902 during execution thereof … main memory 904 and the processor 902 also constituting machine-readable media”), the operations comprising:
	selecting … previous software builds based on a performance comparison between a first performance of the candidate software build in a test environment, and a second performance of [other software builds] in a production environment (Ronen, e.g., ¶21, “performance prediction server 200 matches the unprocessed test performance data of an application in the test performance 302 database to production performance data in the production performance 303 database based on mobile device 450 configuration, application performance, or application characteristics.” See also, e.g., ¶¶22-24 and 27-35 for at least some example performance measurement data comparisons. Examiner’s note: by narrowing the comparison to devices, applications and/or other environmental factors sharing common characteristics, Ronen can be said to be making a comparison to “clusters” (i.e. groups) of production environment performance measurement data having those common characteristics. However, Adogla is cited below to more particularly show that such a similarity comparison is made via a clustering algorithm); … ; and
	using performance measurement data corresponding to the software build to determine whether to deploy the candidate software build in the production environment (Ronen, e.g., ¶41, “a performance parameter is predicted for a particular environment or device configuration that was not specifically tested …” See also, e.g., ¶42, “Performance predictions can be made by obtaining a certain type of observed performance data for test application and matching it to the same type of performance data for a production application, then inferring performance of the test application based at least in part on another type of data collected for the matching production application …” See also, e.g., ¶43, “the prediction can be made using multiple types of data to match between test data and production data …”, ¶46, “the predicted data is based on data from an older version of the application as opposed to all applications that have data in the production performance 310 database”, and ¶47, “predictions are given different statistical confidence levels depending on the amount of data collected.”).
	Ronen does not more particularly teach that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data. However, Adogla does teach: selecting a cluster of previous software builds [based on a performance comparison between a first performance of the candidate software build in a test environment, and] a second performance of the cluster in a production environment (Adogla, e.g., 4:4-38, “resource optimization manager component 106 then defines application clusters by grouping applications in accordance with commonality or characteristics of the observed resource metrics … identification of the monitored resource metrics and applications that may be grouped into clusters may be dynamically inferred, on observations (or observable resource metrics/applications) …” See also, e.g., 4:60-5:10, “resource optimization manager component 106 obtains resource metrics for the target application and attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application …” and 5:41-60, “resource optimization manager component 106 identifies a target application by receipt of an inquiry transmitted by a requesting client computing device … the identified target application … can correspond to a proposed or projected application …” See also, e.g., 4:60-5:10, “In the event that a target application may be sufficiently associated with more than one application cluster, the resource optimization manager component 106 can look to additional or alternative resource metrics, user input, or other selection criteria to identify a single cluster of applications most similar to the target application”) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).
Ronen in view of Adogla does not more particularly teach constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster. However, Ye does teach: generating a candidate source code graph based on a candidate software build (Ye, e.g., ¶31, “example graph generator 335 generates program-derived semantic graphs (PSGs) … a PSG is a graphical structure that captures semantics from code at many levels of granularity … includes both semantic and syntactic information … generates PSGs to allow comparison of the reference copy of code with a semantically similar code snippet … any other type of graphical data structure can also be generated … In some examples, the graph generator 335 determines the type of graphical structure to generate based on the code characteristics …”); …
comparing the candidate source code graph with previous source code graphs of previous software builds included in the cluster, in order to select a software build associated with a source code graph, wherein the source code graph has a higher similarity to the candidate source code graph than at least one other source code graph of the previous source code graphs included in the cluster (Ye, e.g., ¶52, “if the reference copy comes from clustering (reference copy 636 of FIG. 6A), code snippets are selected from the code cluster 632 of FIG. 6A to obtain an example pair of reference copy and semantically similar code 676 of Phase 2-2 of FIG. 6B. An output code snippet should be highly similar to the corresponding reference copy (e.g., meet a predefined similarity threshold) …” See also, e.g., ¶51, “example identifier 310 (FIG. 3) performs transformation of source code to an example representation … mapper 315 [] maps the code using deep neural network(s) (e.g., graph-based neural networks) … allows for the resulting code representation in example vector form 630. The example clusterer 320 [] then performs code clustering, such that each cluster contains semantically similar codes … example identifier 310 identifies the reference copy of code for each of the clusters 632 …” Examiner’s note: one reference code is selected from the similar codes based on meeting a similarity threshold, meaning that multiple other codes from the cluster are not selected) for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, e.g., ¶¶14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster because the disclosure of Ye shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying a reference code from a cluster of similar codes based on similarity of source codes using code graphs to provide for constructing a candidate source code graph based on a candidate software build and subsequently comparing said graph with previous source code graphs of previous builds included in the selected cluster to determine a selected software build associated with the selected software graph having a higher similarity than at least one non-selected source code graph in the cluster for the purpose of predicting the occurrence of one or more software bugs and identifying the location and root cause of said bugs (Ye, Id.).

Regarding claim 17, the rejection of claim 16 is incorporated, and Adogla further teaches: wherein the performance comparison comprises a comparison between a candidate group of measurement outputs associated with the candidate software build, and production environment performance measurement data associated with the cluster (Adogla, e.g., 4:4-38, “resource optimization manager component 106 then defines application clusters by grouping applications in accordance with commonality or characteristics of the observed resource metrics …” See also, e.g., 4:60-5:10, “resource optimization manager component 106 obtains resource metrics for the target application and attempts to associate one or more clustered applications that are most similar to the resource metrics of the target application …” and 5:41-60, “resource optimization manager component 106 identifies a target application by receipt of an inquiry transmitted by a requesting client computing device … the identified target application … can correspond to a proposed or projected application …” Examiner’s note: the metrics are taken from instances of applications currently running on a distributed network of virtual machines, i.e., production data. The target application may be identified by a user as a proposed or new (i.e. candidate) application, and metric data pertaining thereto (i.e., candidate measurement outputs)) for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, e.g., 3:48-6:35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds because the disclosure of Adogla shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting efficacy of performance optimizations for an application based on the production data of clusters of similar applications to provide that the comparison of the candidate group of measurement outputs with production environment performance data corresponds to clusters of previous software builds in order to identify a cluster comprising similar production environment performance data having a higher similarity to the candidate group of measurement outputs than at least one other cluster of previous software builds for the purpose of recommending one or more resource or configuration optimizations for an application based on clusters of similar applications and their optimization results (Adogla, Id.).

Claim 19 is rejected for the additional reasons given in the rejection of claim 2 above.
Claim 20 is rejected for the additional reasons given in the rejection of claim 5 above.

Claims 3 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ronen in view of Adogla and Ye, and in further view of Kejariwal et al., U.S. 2012/0197626 A1 (hereinafter “Kejariwal”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Ronen in view of Adogla and Ye does not more particularly teach that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters. However, Kejariwal does teach: wherein comparing the candidate group of measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients representative of similarity between the candidate group of measurement outputs and the production environment performance measurement data corresponding to the clusters of previous software builds (Kejariwal, e.g., ¶32, “the similarity element is modeled as a matrix comprising values that denote the similarity of each application to every other application … computed using a Spearman’s correlation, a mathematical coefficient used to measure a monotonic relationship between two continuous random values …” See also, e.g., ¶34, “a clustering algorithm is used … A Minimum Spanning Tree Algorithm forms a subgraph from a weighted, undirected graph by cutting the edges of maximum weight within the graph. The weight of the resulting subgraph (i.e., the sum of the weights of its edges) must be no larger than a predetermined threshold …”; ¶35, “all of the applications are modeled as mutually interconnected nodes wherein the weights of the edges between each pair of nodes are inversely proportional to the degrees of similarity between each corresponding pair of applications, as indicated by the similarity element. In this embodiment, each node and the weighted edges connecting it to every other node is modeled as a sub-cluster within the initial cluster of mutually interconnected nodes …” Examiner’s note: the sub-cluster of Kejariwal is interpreted as consistent with the clusters as claimed. Though Kejariwal compares a reference application with a set of “test” applications, the use of a comparison between a candidate build and one or more previous builds is cited by Ronen with respect to claim 1, and incorporated herein. The reference application of Kejariwal is comparable to the candidate build as claimed, in that it is a build for which a potential deployment to a particular environment is being considered. Further, the test builds of Kejariwal are deployed applications with benchmark performance data on a plurality of environments and/or platforms) for the purpose of identifying similar in-production applications to a prospective application identified for potential platform migration in order to predict whether the prospective application performance will improve on the prospective target platform (Kejariwal, e.g., ¶¶3-6, 18-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla and Ye to provide that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters because the disclosure of Kejariwal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting the performance of software applications on prospective hardware using testing and production metrics to generate application signatures and identify application similarities to provide that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters for the purpose of identifying similar in-production applications to a prospective application identified for potential platform migration in order to predict whether the prospective application performance will improve on the prospective target platform (Kejariwal, Id.).

Claim 18 is rejected for the additional reasons given in the rejection of claim 3 above.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronen in view of Adogla, and in further view of Kejariwal.

Regarding claim 14, the rejection of claim 9 is incorporated, but Ronen in view of Adogla does not more particularly teach that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters. However, Kejariwal does teach: wherein comparing the candidate group of measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients that establish similarity between the candidate group of measurement outputs and the production environment performance measurement data corresponding to clusters of previous software builds (Kejariwal, e.g., ¶32, “the similarity element is modeled as a matrix comprising values that denote the similarity of each application to every other application … computed using a Spearman’s correlation, a mathematical coefficient used to measure a monotonic relationship between two continuous random values …” See also, e.g., ¶34, “a clustering algorithm is used … A Minimum Spanning Tree Algorithm forms a subgraph from a weighted, undirected graph by cutting the edges of maximum weight within the graph. The weight of the resulting subgraph (i.e., the sum of the weights of its edges) must be no larger than a predetermined threshold …”; ¶35, “all of the applications are modeled as mutually interconnected nodes wherein the weights of the edges between each pair of nodes are inversely proportional to the degrees of similarity between each corresponding pair of applications, as indicated by the similarity element. In this embodiment, each node and the weighted edges connecting it to every other node is modeled as a sub-cluster within the initial cluster of mutually interconnected nodes …” Examiner’s note: the sub-cluster of Kejariwal is interpreted as consistent with the clusters as claimed. Though Kejariwal compares a reference application with a set of “test” applications, the use of a comparison between a candidate build and one or more previous builds is cited by Ronen with respect to claim 1, and incorporated herein. The reference application of Kejariwal is comparable to the candidate build as claimed, in that it is a build for which a potential deployment to a particular environment is being considered. Further, the test builds of Kejariwal are deployed applications with benchmark performance data on a plurality of environments and/or platforms) for the purpose of identifying similar in-production applications to a prospective application identified for potential platform migration in order to predict whether the prospective application performance will improve on the prospective target platform (Kejariwal, e.g., ¶¶3-6, 18-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla to provide that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters because the disclosure of Kejariwal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting the performance of software applications on prospective hardware using testing and production metrics to generate application signatures and identify application similarities to provide that the comparison of the candidate measurement outputs with the production environment performance measurement data corresponding to the clusters of previous software builds comprises determining similarity coefficients between the candidate outputs and the data corresponding to the clusters for the purpose of identifying similar in-production applications to a prospective application identified for potential platform migration in order to predict whether the prospective application performance will improve on the prospective target platform (Kejariwal, Id.).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronen in view of Adogla and Ye, and in further view of Kejariwal and Salunke et al., U.S. 2020/0351283 A1 (hereinafter “Salunke”).

Regarding claim 4, the rejection of claim 3 is incorporated, but Ronen and Adogla in view of Ye and Kejariwal do not more particularly teach that the similarity coefficients comprise Gower similarity coefficients. However, Salunke does teach: wherein the similarity coefficients comprise Gower similarity coefficients (Salunke, e.g., ¶109, “training process next clusters the training data as a function of the feature vectors … using Gower’s Coefficient of Similarity and Hierarchical Clustering …”) for the purpose of training a machine learning model, including the clustering of similar application performance metric feature vectors, in order to predict the root cause of one or more potential anomalies of a reference software (Salunke, e.g., ¶¶101-116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen and Adogla in view of Ye and Kejariwal to provide that the similarity coefficients comprise Gower similarity coefficients because the disclosure of Salunke shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for predicting a performance characteristic of a reference application based on the collected metric data of clusters of other applications to provide that the similarity coefficients comprise Gower similarity coefficients for the purpose of training a machine learning model, including the clustering of similar application performance metric feature vectors, in order to predict the root cause of one or more potential anomalies of a reference software (Salunke, Id.).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronen in view of Adogla and Ye, and in further view of Ahmed et al., U.S. 2020/0327118 A1 (hereinafter “Ahmed”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Ronen in view of Adogla and Ye does not more particularly teach that the selected source code graph of the selected source code build has the highest similarity to the candidate source code graph according to the defined graph similarity criterion. However, Ahmed does teach: wherein the selected source code graph of the selected software build is determined to have a highest similarity to the candidate source code graph according to the defined graph similarity criterion (Ahmed, e.g., ¶24, “identifies a query code … translates the query code into a query graph …” See also, e.g., ¶29, “query code graph 356 represents the semantics and structure of the input query code 352. The query code graph 356 may be given as an input to the code similarity searcher 358. The code similarity searcher 358 may generate a vector based on the query code graph 356 … navigates a large combinatorial space of all code snippets in the code corpus 360 to generate top-K similar codes 364 that are similar to the input query code 352. The top-K similar codes 364 may be stored and identified from the code corpus 360 based on graphs and/or vectors of the top-K similar codes 364 …” and ¶30, “similarity searcher 358 ay prune and re-rank top-K similar codes 364 … After the code corpus 360 has been completely searched for codes similar to the input query code 352 and based on the query code graph 356, the top-K similar codes 364 may be output …” See also, e.g., ¶59, “In some embodiments, the system 158 may receive code through the input device … may be compared to the codes 156 of the memory 164 to identify a most similar code from the codes 156 and provide the most similar code to the user …” Examiner’s note: see FIG. 4 and ¶¶33-53 describing the process of determining the top-K similar code(s). Note also ¶52, “prediction function may identify whether to keep or discard the graph based by computing a similarity score in vector space …” That is, the similarity score is the similarity criterion) for the purpose of identifying similar codes in a corpus of existing codes to identify potential improvements in a code under development (Ahmed, e.g., ¶¶13-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for predicting the performance of a mobile application using test data thereof and operational production environment data of other mobile applications as taught by Ronen in view of Adogla and Ye to provide that the similarity coefficients comprise Gower similarity coefficients because the disclosure of Ahmed shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing a code similarity search using at least artificial intelligence incorporating at least a pair-wise similarity measure to provide that the selected source code graph of the selected source code build has the highest similarity to the candidate source code graph according to the defined graph similarity criterion for the purpose of identifying similar codes in a corpus of existing codes to identify potential improvements in a code under development (Ahmed, Id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Borra et al., U.S. 2019/0332376 A1, teaches systems and methods for generating performance predictions based on identifying one or more blocks of code, determining their similarity to previously generated clusters of code blocks, wherein the clusters of code blocks are generated and categorized based on a similarity of log data from execution of said code blocks;
Chen et al., U.S. 2017/0046510 A1, teaches systems and methods for predicting whether a software program is a source or cause of performance depredating behavior by determining a cluster of grouped applications sharing similar characteristics that has the highest correlation to a program under consideration; and
Dal Zotto, Rafael, U.S. 2022/0138068 A1, teaches systems and methods for using performance data regarding code on a variety of production devices, including clustering of performance data, in order to estimate the impact of code changes on performance on one or more target devices.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191